UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 17, 2011 FPIC INSURANCE GROUP, INC. (Exact Name of Registrant as Specified in its Charter) FLORIDA 1-11983 59-3359111 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Riverside Avenue, Suite 800 Jacksonville, Florida 32204 (Address of Principal executive offices, including Zip Code) (904) 354-2482 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01.Other Events. As previously disclosed, FPIC Insurance Group, Inc. (the “Company”) has entered into that certain Agreement and Plan of Merger, dated as of May 23, 2011 (the “Merger Agreement”), by and among The Doctors Company, a California domiciled reciprocal inter-insurance exchange (“TDC”), Fountain Acquisition Corp., a Florida corporation and a wholly owned subsidiary of TDC (“Merger Sub”), and the Company, pursuant to which Merger Sub will merge with and into the Company and the Company will continue as the surviving corporation and a wholly owned subsidiary of TDC (the “Merger”). As previously disclosed, TDC filed the necessary application in connection with the Merger (Form A) with the Florida Office of Insurance Regulation (“OIR”) on June 14, 2011. On October 17, 2011, the OIR Commissioner approved the Merger. The OIR approval represents the final insurance regulatory approval required for consummation of the Merger. The closing of the Merger is expected to occur on October 19, 2011, subject to the satisfaction or waiver of certain customary closing conditions set forth in the Merger Agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FPIC Insurance Group, Inc. Date: October 18, 2011 By: /s/ T. Malcolm Graham Name: T. Malcolm Graham Title: General Counsel and Secretary
